 
 
I 
111th CONGRESS
1st Session
H. R. 823 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mrs. Maloney (for herself, Mr. Grijalva, Mr. Waxman, Ms. Lee of California, Ms. Woolsey, Mr. Stark, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Hate Crime Statistics Act to require the Attorney General to acquire data about crimes that manifest evidence of prejudice based on gender. 
 
 
1.Short titleThis Act may be cited as the Hate Crime Statistics Improvement Act of 2009.
2.Amendment to Hate Crime Statistics Act
(a)In generalSubsection (b)(1) of the first section of the Hate Crime Statistics Act (28 U.S.C. 534 note) is amended—
(1)by striking or after sexual orientation,; and
(2)by inserting or gender, after ethnicity,.
(b)ApplicationThe amendment made by subsection (a) applies to data about crimes occurring on or after the first day of the first calendar year after the enactment of this Act. 
 
